ALLREAD, PJ.
Crego was not bound, as a matter of law, to have a light on his wagon for one hour after sunset. He was therefore within the limitation so fixed. Wilson claims that Crego was driving his team on the right hand side of the road and that Ellis was driving his car at a high and dangerous rate of speed on the same side of the road and struck his team and forced the wagon quite a distance ahead. One horse was killect instantly and the other injured. The wagon and contents were damaged, which damages claimed by plaintiff were $485.00. The defendant’s counter-claim for damages to his automobile, based on the negligence of the driver of the wagon, was in the sum of $1,000.00.
The case was tried by the court and jury and resulted in a verdict and judgment for $200.00. The jury did not expressly find upon the counter-claim of Ellis, but the verdict may, we think, hold to be one against Ellis on his counter-claim.
Motion for a new trial was filed and overruled. The case is in this court on petition in error.
Outside of the injury to the automobile and to the team and wagon, the facts in the case are in dispute. The plaintiff in the court below offered evidence tending to prove its claim of negligence against the defendant and corroborated this evidence by the nature of the accident and distance the wagon was driven by the automobile. The distance is shown by the testimony to be thirty feet. The damage to the wagon is also shown. This would corroborate plaintiff’s claim as to the high rate of speed by the driver of the automobile.
The first question relates to the charge of the court as to the duty of the driver to see the other conveyance within the range of his lights. We are clear that the charge of the trial court was correct under the facts of this ease. There was no legal duty on the part of the driver of the team and wagon to have lights on the wagon at that time. The charge of the trial court upon the question of the duty of the driver of the automobile in respect to the discovery of the team and wagon on the road ahead of him was correct. — Webster v Pollock, 15 Oh Ap, 702.
We have given careful consideration to the other charges given before argument and also to the general charge of the court and find no prejudicial error therein. The facts of the case while in dispute, we think that the evidence in respect thereto was sufficient to sustain the verdict and that the verdict is not manifestly against the weight of the evidence.
Finding no prejudicial error, the judgment is affirmed.
KUNKLE and HORNBECK, JJ, concur.